Dismissed by unpublished PER CURIAM opinion.
PER CURIAM:
Melvin Cherry, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court. See Cherry v. Garraghty, No. CA-02-171 (E.D.Va. Jan. 9, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.